DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-5, 7-9, 11-15, 17-19, 21, 23, 25, 29, 31-33, 35-41, 43, 45, 47, 49-53, 55-59, 61 and 63-98 have been cancelled. 
Claims 1, 2, 6, 10, 16, 20, 22, 24, 26-28, 30, 34, 42, 44, 46, 48, 54, 60 and 62 are pending and under examination. 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 26-28, 30, 34, 42, 44, 46, 48, 54, 60 and 62 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

With regard to Eligibility step 1 – Yes, the claimed inventions direct to processes (methods in claim 26 and 46) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecule IgG complex with food preparation; (2) comparing the binding (i.e. signal) to a gender-stratified reference (male vs. female).  Claim 46 further assigns the cutoff value for female vs. male.  Therefore, the natural relationship is the biomolecule IgG correlating to a difference between female vs. male under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

No other feature or element is recited constituting additional elements.

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring binding IgG, comparing and stratifying results based on gender are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 10, 16, 20, 22, 24, 26-28, 30, 34, 42, 44, 46, 48, 54, 60 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10788498. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 498’ uses both the kit (in claims 24-25 having the same food preparation, i.g tuna and crab) for measuring IgG binding to the food preparations in gender-stratifying based for testing same IBS in a subject.  

Claims 1, 2, 6, 10, 16, 20, 22, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10309970. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued 970’ patent recites the same functionality of kit (at least 10 food preparations) for IBS differentiation, i.e. raw p-value of <0.07 or FDR <0.1.

Claims 1, 2, 6, 10, 16, 20, 22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 20, 24 and 101-102 of copending Application No. 16242519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 519 application recites a kit having at least 10 same food preparations, including almond, cucumber, corn, honey, oat, rye, soybean, tea, grapefruit, cow’s milk.  Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. IBS in the current application vs. depression, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the kit of 519’ application has the same food preparation, the kit can also be used for testing IBS. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6, 10, 16, 20, 22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 20, 24, 101-102 and 108 of copending Application No. 16171154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 154 application recites a kit having at least 18 same food preparations, including  corn, cucumber, grapefruit, honey, oat, onion, orange, potato, rice, rye, soybean, tea, pineapple, blueberry, cow’s milk, shrimp, beef. Under the case law as discussed above, the same food preparations can also be used for testing IBS. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6, 10, 16, 20, 22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 20, 24, 101-102 and 108 of copending Application No. 16170969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 969 application recites a kit having at least 15 same food preparations, including grapefruit, orange, almond, broccoli, sugar cane, soybean, oat, rye, shrimp, pineapple, corn, egg, potato, cow’s milk and onion. Under the case law as discussed above, the same food preparations can also be used for testing IBS.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6, 10, 16, 20, 22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 20, 24, 101-111 of copending Application No. 16124473 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 473 application recites a kit having at least 12 same food preparations, including orange, oat, rye, almond, cow’s milk, cucumber, sugar cane, grapefruit, egg, broccoli, corn and honey. Under the case law as discussed above, the same food preparations can also be used for testing IBS.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6, 10, 16, 20, 22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99-100, 102-104 and 110-111 of copending Application No. 15759088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 088 application recites a kit having at least 16 same food preparations, including orange, oat, rye, almond, rice, halibut, wheat, beef, cow’s milk, cucumber, sugar cane, grapefruit, egg, broccoli, corn and honey. Under the case law as discussed above, the same food preparations can also be used for testing IBS.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6, 10, 16, 20, 22, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16131281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 473 application recites a kit having at least 13 same food preparations, including orange, oat, rye, almond, cow’s milk, cucumber, sugar cane, grapefruit, egg, broccoli, onion, corn and honey. Under the case law as discussed above, the same food preparations can also be used for testing IBS.    This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 30 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The issue here is the use of Table in the claim language. MPEP 2173.05(s)“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).”   Applicants need to list each of the food in the claim since it is a practical way. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10, 16, 20, 22, 24  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suga (US 20120058497).
	
The current invention directs to a kit having a plurality of food preparations coupled to individual addressable respective solid support. It is also noted that the kit is for testing food intolerance subjects who is diagnosed or suspected having irritable bowel syndrome (IBS).

Suga teaches a kit having a plurality of food preparations immobilized on solid plate (e.g. ELISA) for diagnosis of Crohn’s disease. It is noted that at least 7 SAME food preparations were used by Suga, including grapefruit, cabbage, onion, potato, oat, rice, sugar cane (See claims 10-15).  As has been discussed above regarding product claim, the SAME food preparations by Suga can still be used for testing IBS in a subject under intended use. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Moreover, it is inherent characteristic for the kit of Suga capable of detecting IBS in a subject because of the SAME food preparation.  Furthermore, the raw p-value and FDR multiplicity adjusted p-value, together with the adjustment on gender or age all fall within the same rationale of intended use because of the SAME food preparations. 

Claim(s) 1, 2, 6, 10, 16, 20, 22, 24  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dantini (US 20050255533).
	
Dantini teaches a kit having a plurality of food preparations immobilized on solid plate (e.g. ELISA) for diagnosis of allergy specific for IC-3b. It is noted that at least 6 SAME food preparations were used by Dantini, including corn, shrimp, crab, walnut, egg and wheat (See claims 1-8).  As has been discussed above regarding intended use for product claim, the SAME food preparations by Dantini can still be applied for testing IBS in a subject because of the SAME food preparations. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the raw p-value and FDR multiplicity adjusted p-value, together with the adjustment on gender or age all fall within the same rationale of intended use because of the SAME food preparations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim(s) 1, 2, 6, 10, 16, 20, 22, 24  are rejected under 35 U.S.C. 103 as being unpatentable over Zuo (Clinical and Experimental Allergy 2007 37: 823-830) in view of  Zuk (US 4208479).

Zuo teaches screening (ELISA) a plurality of food preparation for testing IBS IgG from the blood samples in a subject. Four same food preparations have been identified, including crab, egg, shrimp and soybean that having significant IgG antibodies in the IBS patients than that of control (See Abstract; Table 1 and Figure 1). However, Zuo does not explicitly teach placing the above food preparations in a kit. 

Zuk et al. teach that in performing assays, it is convenient and to combine the necessary reagents together in a kit (col. 22, lines 20-35).  Zuk et al. further teach that this may improve assay accuracy.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Zuk to place the egg, shrimp, soybean and wheat food preparations on the ELISA plate for testing potential IBS in a subject with reasonable expectation of success. One ordinary skill in the art would have preparing such a kit having the identified food preparations for convenience, standardization, and improved accuracy.  
  
Moreover, it is inherent characteristic for the kit of Zuo and Zuk capable of detecting IBS in a subject having  the raw p-value and FDR multiplicity adjusted p-value, together with the adjustment on gender or age use because of the SAME food preparations. 

9.	Claim(s) 26-28, 30, 34, 42, 44, 46, 48, 54, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo and Zuk as applied to claims 1, 2, 6, 10, 16, 20, 22, 24  above, and further in view of Meleine (World J. Gastroenterol.  2014 June  20:6725-6743).

Both Zuo and Zuk references have been discussed above but no explicit teaching directs to gender based result.  Nevertheless, gender-stratified based analysis is well-known and commonly practiced in the field.

For example, Meleine pointed out, based on epidemiological studies, twice as many women as men are affected by IBS, particularly in the western world. This observation suggests gender-based physiological mechanisms may play important roles affecting both women and men (See Abstract).  Meleine reviewed the gender-related differences in IBS and proposed some potential sex hormonal mechanisms contributing to the epidemiological data (See whole document). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stratify collected data into gender-based analysis as taught by Meleine for further investigate the difference between female and male. It is well-known and commonly practiced in the field of IBS to investigate difference between female vs. male as revealed by Meleine since both have distinct anatomical, physiological and pathological characteristics. 

As to the raw p-value and FDR multiplicity adjusted p-value, together with statistical 90th percentile value, it would be an inherent characteristic because of the SAME food preparations used by Zuo, i.e. crab, egg, shrimp and soybean.

					Conclusion 

10.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641